UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

IR. a minor, Case No. 4;21-cv-00726
Plaintiff(s),
CONSENT OR DECLINATION
v. TO MAGISTRATE JUDGE
JURISDICTION

PETALUMA CITY SCHOOLS, et al.,
Defendant(s).

 

INSTRUCTIONS: Please indicate below by checking one of the two boxes whether you (if you
are the party) or the party you represent (if you are an attorney in the case) choose(s) to consent
or decline to magistrate judge jurisdiction in this matter. Sign this form below your selection.

Yi CONSENT to Magistrate Judge Jurisdiction

In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to have a
United States magistrate judge conduct all further proceedings in this case, including trial and
entry of final judgment. I understand that appeal from the judgment shall be taken directly to the
United States Court of Appeals for the Ninth Circuit.

OR

C) DECLINE Magistrate Judge Jurisdiction

In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United States
magistrate judge conduct all further proceedings in this case and I hereby request that this case be
reassigned to a United States district judge.

DATE: February 8 20 21 NAME: Brian Gearinger

 

 

/s/ Brian Gearinger

 

Signature

COUNSEL FOR _
(OR “PRO SE”); Plainitff I.R. a minor, through her

Guardian Ad Litem, SHERRI
RODRIGUEZ
